                    Case 2:18-mc-00129-RSL Document 1 Filed 12/13/18 Page 1 of 6



  1
 2
 3
 4
 5
 6
 7
 8                                UNITED STATES DISTRICT COURT
                                 WESTERN DISTRICT OF WASHINGTON
 9                                         AT SEATTLE
10 VERITY PROPERTY MANAGEMENT,
   INC.; J. STEVEN FENDER and LYNN                  No.:   2:18-mc-00129 RSL
11 FENDER,
                                                    TRAVELERS’ COMBINED MOTION FOR
12                            Plaintiffs,           CONTEMPT AGAINST, AND TO
                                                    COMPEL THE DEPOSITIONS OF,
13             V.                                   JEREMY FENDER AND RENEE FENDER
14 THE TRAVELERS COMPANIES, INC. dba                NOTED ON THE MOTION CALENDAR:
   TRAVELERS CASUALTY AND SURETY                    December 28, 2018
15 COMPANY OF AMERICA dba
   TRAVELERS INSURANCE, et al,
16
17                            Defendants.
18
19                                          I. INTRODUCTION
20            Travelers Casualty and Surety Company of America (“Travelers”) properly
21 subpoenaed for depositions non-party witnesses Jeremy Fender and Renee Fender, who both
22 without explanation or objection, failed to appear as subpoenaed. Travelers thus moves the
23 Court for (i) an order compelling Jeremy Fender and Renee Fender to appear for and provide
24 deposition testimony pursuant to Fed. R. Civ. P. (“Rule”) 45 within 30 days of the Court’s
25 Order; and (ii) for an order of contempt pursuant to Rule 45(g) with an award of costs against
26
      TRAVELERS’ COMBINED MOTION FOR CONTEMPT AGAINST,              PAGE 1      Bullivant|Hoi.seiiBailey PC
      AND TO COMPEL THE DEPOSITIONS OF, JEREMY FENDER AND                      i7oo seventh avc,me, snite isio
       T-'-w TT'r^xTT~xT~'o                                                    Seattle, Washington 98101-1397
      RhNbb rbNlJbR                                                            Telephone: 206.292.8930
              Case 2:18-mc-00129-RSL Document 1 Filed 12/13/18 Page 2 of 6



 1 them, jointly.
 2                                 II. FACTUAL BACKGROUND

 3          This Motion comes as an ancillary action related to an Idaho federal district court

 4 lawsuit in which the parties and their positions are the same as shown here: Verity, et. al. v.
 5 Travelers, et. al. U.S. District Court for Idaho, case no. l:18-cv-00032. The Idaho lawsuit
 6 involves insurance benefits sought by Plaintiffs pertaining to the alleged theft from Verity
 7 Property Management Inc.(“Verity”). Attorney Gary Valeriano represents Travelers in the
 8 Idaho lawsuit. Valeriano Declaration at T[T| 1 and 2.
 9          In the course of his representation of Travelers, Mr. Valeriano sought the deposition

10 testimony of non-party witnesses Jeremy and Renee Fender. Although they are not parties to
11 the Idaho lawsuit, Jeremy and Renee Fender are related to Plaintiffs Steve and Lynn Fender as
12 their son (Jeremy) and daughter in law (Renee). Valeriano @ f2.
13          Jeremy and Renee’s testimony is relevant and necessary to the Idaho lawsuit because

14 they are accused by Plaintiffs of stealing money from Verity as former employees of the
15 company. ITowever, during the course of other litigation between Plaintiffs and Jeremy and
16 Renee Fender, Jeremy and Renee have denied the allegations and have claimed they were in
17 fact the owners of Verity. Since the Travelers policy that is central to the Idaho lawsuit
18 provides coverage for “employee theft”, the issue of the nature of Jeremy and Renee’s
19 relationship to Verity is essential. Valeriano @, ]|2.
20          As shown by the Exhibits to Mr. Valeriano’s Declaration, Jeremy and Renee Fender

21 were properly served with proper deposition subpoenas on timely notice. Their depositions
22 were scheduled for November 28, 2018 in Seattle - less than 10 miles from their known
23 residence address. Valeriano @ j[8. Jeremy and Renee received witness fee checks. Valeriano
24 @ 1f6.
25          Before the deposition, Mr. Valeriano called a phone number he understood belonged

26 to Jeremy Fender. Whoever answered the call hung up immediately when Mr. Valeriano
     TRAVELERS’ COMBINED MOTION FOR CONTEMPT AGAINST,                 PAGE 2    Bullivaiit|Houscr|Biiiley PC
     AND TO COMPEL THE DEPOSITIONS OF, JEREMY FENDER AND                        1700 Seventh Avenue. Suite 1810
                                                                                Seattle, Washington 98101-1397
     RENEE FENDER                                                               Telephone: 206.292.8930
               Case 2:18-mc-00129-RSL Document 1 Filed 12/13/18 Page 3 of 6



 1 introduced himself. Mr. Valeriano tried again to reach Mr. Felder, this time by text message to

 2 the same number. It read:

 3                  Jeremy. This is Gary Valeriano and I would like to discuss your deposition
                    with you if I could. I want to accommodate any concerns or inconvenience if I
 4                  can. My client Travelers is in litigation with your parents and your deposition
                    is informational only. You are not a party.
 5
            Mr. Valeriano received no response. Valeriano @ tif 3 and 4. More important, Jeremy
 6
     and Renee Felder never objected to, or moved for protections or to quash. Travelers’
 7
     subpoenas. Valeriano @ ][7. Neither did the Plaintiffs. Id-
 8
            Mr. Valeriano flew into Seattle for the depositions. Neither Jeremy nor Renee appeared.
 9
     Valeriano @ *lf8. After a reasonable length of time, Mr. Valeriano verified the witnesses’ non-
10
     appearance on the record with the attending court reporter.
11
            As a result of Jeremy and Renee’s violation of the deposition subpoenas. Travelers
12
     incurred $1,764.59 in fees and expenses. Valeriano @ ^9. Jeremy and Renee should be held
13
     responsible pursuant to this Motion, which will be served via email to counsel for the parties
14
     herein named, and delivered to Jeremy and Renee Fender as soon as possible. See McCormack
15
     Declaration.
16
                                   III. EVIDENCE RELIED UPON
17
            This motion relies upon the declaration of Travelers’ attorney, Gary Valeriano, and
18
     the exhibits attached thereto, along with the Declaration of Travelers’ undersigned attorney
19
     Michael McCormack.
20
                                IV. AUTHORITY AND ARGUMENT
21
     A.     Travelers properly issued the deposition subpoena.
22
            Rule 45(a)(1) generally requires subpoenas to: (i) state the issuing court; (ii) state the
23
     title of the action and the cause number; (iii) command the person to whom the subpoena is
24
     directed to attend and testify at a specified time and place; and (iv) set the text of Rule 45(d)
25
     and (e). The subpoena must also state the method for recording testimony, must issue from the
26

      TRAVELERS’ COMBINED MOTION FOR CONTEMPT AGAINST,                 PAGE 3     Bullivant|HouseiiBailey PC
      AND TO COMPEL THE DEPOSITIONS OF, JEREMY FENDER AND                         1700 Seventh Avenue, Suite 1810
                                                                                  Seattle, Washington 98101-1397
      RENEE FENDER                                                                Telephone: 206,292,8930
                Case 2:18-mc-00129-RSL Document 1 Filed 12/13/18 Page 4 of 6



 1 court where the action is pending, and must be signed by an attorney authorized to practice in

 2 the issuing court. ‘ The place of compliance for a deposition subpoena is proper if the location

 3 is “within 100 miles of where the person resides, is employed, or regularly transacts business

 4 in person[.]”^

 5           Here, all requirements are satisfied. Travelers’ subpoena properly identifies the United

 6 States District Court for the District of Idaho as the issuing court, states the title of the action

 7 and its cause number, and commanded the Fenders to attend and testify at 1700 Seventh

 8 Avenue, Suite 1810, Seattle WA 98101 on November 29, 2018. The text of Rule 45(d) and (e)

 9 is set out in the subpoenas; the text indicates the depositions will be recorded stenographically,

10 and are signed by Gary J. Valeriano, who is admitted Pro Hac Vice to the issuing court. The

11 location of the deposition is less than ten miles from the Fenders’ home address where they

12 were served with the subpoenas. See Valeriano Declaration, Exhibit E and F.

13 B.        Travelers properly served the deposition subpoena.

14           A deposition subpoena is properly served by delivering a copy to the named person and

15 tendering fees for attendance and mileage.^ The subpoena to Jeremy Fender was served on

16 November 11, 2018 and $42.00 in witness fees were paid. The subpoena to Renee Fender was

17 served on November 14, 2018 and $42.00 in witness fees were paid.                       See Valeriano

18 Declaration, Exhibits E and F.

19 C.        Both Jeremy Fender and Renee Fender failed to obey Travelers’ subpoena
             without adequate excuse.
20
             In general, a party make take the deposition of any person without the court’s
21

22

23

24
     ' Fed. R. Civ. P. 45(a)(1), (a)(2), and (a)(3).
25
     -Fed. R. Civ, P. 45(c)(1)(A).
26
     3 Fed. R. Civ. P. 45(b)(1).
      TRAVELERS’ COMBINED MOTION FOR CONTEMPT AGAINST,                  PAGE 4    Bullivant|UouseiiHailcy PC
      AND TO COMPEL THE DEPOSITIONS OF, JEREMY FENDER AND                         1700 Seventh Avenue, Suite 1810
                                                                                  Seattle, Washington 98101-1397
      RENEE FENDER                                                                Telephone: 206.292.8930
                Case 2:18-mc-00129-RSL Document 1 Filed 12/13/18 Page 5 of 6



     1 permission/ “The deponent’s attendance may be compelled by subpoena under Rule 45.”^ A

  2 non-party who has been served with a subpoena, but fails to obey the subpoena without

  3 adequate excuse may be held in contempt/

  4          The subpoenas are dated October 19, 2018 and both Jeremy and Renee Fender were

  5 properly served on November 11 and 14, 2018, respectively. Both witnesses had 14 days or

  6 more to comply with, object, or move to quash the subpoena, but instead did nothing. Their

 7 failure to obey or even respond to the subpoena without any reason is inexcusable. As such,

 8 this Court should hold both Jeremy and Renee Fender in contempt.

 9 D.        Meet and confer is not a condition precedent to this motion.

10           The meet and confer requirements of Rule 37 are inapplicable to motions to compel

11 brought under Rule 45.^

12                                        V. CONCLUSION
13           Travelers perfected the right to take Jeremy and Renee Fender’s depositions. Still, the

14 witnesses made no effort to comply, object or respond. They violated the subpoenas. Travelers

15 is entitled to (i) an Order requiring both Jeremy and Renee Fender to make arrangements with

16 Travelers’ attorney Gary Valeriano for their depositions to be taken within 30 days of the

17 Court’s Order; and (ii) an Order holding the Fenders in contempt and, accordingly, jointly

18 responsible to pay to Travelers through Mr. Valeriano Travelers costs and fees of $1,764.59,

19 which should be paid within the same 30 day period from the Court’s Order.

20

21

22
     Sali V. Corona Regional Medical Center, 884 F.3d 1218, 1222, 100 Fed.R.Serv.3d 329 (9* Cir.
23 2018) (citing Fed. R. Civ. P. 30(a)(1).
   ^ Id.
24
   ^ Id. at 1224 (citing Fed. R. Civ. P. 45(g)).
25
   ^ Estate ofLynott by and through Lynott v. Luckovich, 2016 WL 11271942, at *1 (W.D. Wash. 2016)
26 (citing Pennwalt Corp. v. Durand-Wayland, Inc., 708 F.2d 492, n.4 (9^’’ Cir. 1983); Chandola v.
   Seattle HousingAuth., 2014 WL 4685351, at *7 (W.D. Wash. 2014)).
       TRAVELERS’ COMBINED MOTION FOR CONTEMPT AGAINST,               PAGE 5    Biillivaiit|Houser|Bailey PC
       AND TO COMPEL THE DEPOSITIONS OF, JEREMY FENDER AND                     1700 seventh Avenne, suite isio
       RPXIThP PPXITAPD                                                        Seattle. Washington 98101-1397
       INCiNUlw rniNJ^GIN                                                      Telephone: 206.292.8930
                  Case 2:18-mc-00129-RSL Document 1 Filed 12/13/18 Page 6 of 6



 1
 2             DATED: December 13, 2018
 3                                           BULLIVANT HOUSER BAILEY PC
 4

 5                                           By /s/ Michael McCormack________________
                                                Michael McCormack, WSBA #15006
 6                                              E-mail: michael.mccormack@bullivant.com
                                                Attorneys for Travelers
 7
 8   4814-2473-7922.1


 9
10
11
12
13
14
15
16
17
18
19
20
21
22
23
24

25

26
     TRAVELERS’ COMBINED MOTION FOR CONTEMPT AGAINST,         PAGE 6   BuiUvant|Iiouser|Bailcy PC
     AND TO COMPEL THE DEPOSITIONS OF, JEREMY FENDER AND               1700 Seventh Avenue, Suite 1810
                                                                       Seattle, Washington 98101-1397
     RENEE FENDER                                                      Telephone: 206,292.8930
